Case 4:14-cv-04908-PJH Document 116-2 Filed 04/14/21 Page 1 of 6




     EXHIBIT B
       Case 4:14-cv-04908-PJH Document 116-2 Filed 04/14/21 Page 2 of 6


From:            Ivan Chaperot
To:              Michael Ritter
Subject:         Status update and decision needed - Confidential
Date:            Friday, June 20, 2014 2:15:22 PM
Attachments:     2014-06-20 Finjan - Palo Alto Networks Mutual NDA - Extended until 2014-09-30.docx



Michael:

This is to follow-up with my offer of June 11 to send 4 additional claim charts for your consideration.

Regarding the 4 additional claim charts, we are still offering to send these for your consideration
with the intent to facilitate your assessment of Palo Alto Networks licensing needs. I recognize you
can do this assessment independently without the benefit of our analysis. I also understand your
analysis is in progress and at some point, once your analysis is concluded, there will be no benefit
for you to receive additional claim charts.

The table below summarizes the claim charts provided to date and those available with
NDA/standstill:

    U.S.
   Patent                       Representative Product Families                                  Status of Analysis
    No.
                                                                                                Provided on
 6,804,780     Palo Alto Networks Next-Generation Firewalls
                                                                                                10/16/2013
                                                                                                Provided on
 6,965,968     Palo Alto Networks Firewalls
                                                                                                6/5/2014
                                                                                                Available with
 7,058,822     Palo Alto Networks Firewalls and Global Protect Software
                                                                                                NDA/standstill
                                                                                                Available with
 7,418,731     Palo Alto Networks Firewalls and WF-500 Appliance
                                                                                                NDA/standstill
               Palo Alto Networks Virtual Appliance Next-Generation                             Available with
 7,975,305
               Firewalls and Content-ID Engine                                                  NDA/standstill
               Palo Alto Networks Firewalls, WildFire Cloud-Based Service                       Available with
 8,141,154
               and WF-500 Appliance                                                             NDA/standstill

Should you be interested in receiving 4 additional claim charts, we are offering to enter into a
mutual NDA/standstill agreement. Compared to the mutual NDA/standstill agreement offered on
March 21, 2014, I made the following changes (highlighted in yellow):
   - I am extending the proposed discussion period until Sept. 30, 2014, and
   - I and using today as the new effective date.

Could you please let me know your decisions on the following points:
   (1) Are you interested in receiving additional information from Finjan to assist you in your
         Case 4:14-cv-04908-PJH Document 116-2 Filed 04/14/21 Page 3 of 6


         assessment?
     (2) If you are interested in receiving additional information, would you also be interested in
         entering into a NDA/standstill agreement?

Thank you,

Ivan Chaperot
Finjan Holdings, Inc.
Vice President, IP Licensing
Office: 650-282-3233
Cell: 650-353-8711
E-Mail: ivan@finjan.com


This communication (including any attachments) is intended solely for the
recipient(s) named above and may contain information that is confidential,
privileged, subject to regulations, or legally protected. Any unauthorized use or
dissemination of this communication is strictly prohibited. If you have received this
communication in error, please immediately notify the sender by return e-mail
message and delete all copies of the original communication.
        Case 4:14-cv-04908-PJH Document 116-2 Filed 04/14/21 Page 4 of 6

                       Palo Alto Networks, Inc. – Finjan Holdings, Inc.
                       MUTUAL NON-DISCLOSURE AGREEMENT

This mutual non-disclosure agreement (“Agreement”), effective as of June 20, 2014, is made and
entered into by and between Finjan Holdings, Inc., a Delaware corporation with a principal place
of business at 122 East 42nd Street, Suite 1512, New York, NY 10168 (“Finjan”) and Palo Alto
Networks, Inc., a Delaware corporation with a principal place of business at 3300 Olcott Street,
Santa Clara, CA 95054 (“Palo Alto Networks”). The parties hereby agree as follows:

1. The parties desire to disclose to each other, under the terms and conditions of the Agreement,
certain information, which the disclosing party considers proprietary and confidential regarding
general technical and business information.

2. “Discussion Period” means a period commencing on the effective date of this Agreement and
ending at the earlier of: (a) ten (10) days after either party gives the other written notice of
termination, or (b) September 30, 2014.

3. “Proprietary Information” means all or any portion of the information disclosed during the
Discussion Period by one party to the other, which is to be governed by the obligations of non-
disclosure and restricted use; provided that such information: (a) if in written, recorded,
graphical or other tangible form, be stamped “Proprietary”, “Confidential”, or with a similar
legend denoting the proprietary interest of the disclosing party; (b) if orally delivered, is
identified as proprietary at the time of disclosure (or within 15 days following such disclosure) or
is reasonably known by the receiving party to be proprietary to the disclosing party.

4. Proprietary Information shall not include any information or device that: (a) is in the
possession of the receiving party prior to its disclosure by the disclosing party and not subject to
other restriction on disclosure; (b) is independently developed by the receiving party without
access or use of the information disclosed pursuant to this Agreement; (c) is publicly disclosed
by the disclosing party; (d) is rightfully received by the receiving party from a third party without
restriction on disclosure; (e) is approved for unrestricted release or unrestricted disclosure by the
disclosing party; or (f) becomes generally known to the public through no wrongful act of the
receiving party.

5. Receiving party may use disclosing party’s Proprietary Information solely for the purpose of
exploring potential intellectual property-related transactions, opportunities, or matters with
disclosing party (“Potential Transactions”) and for the purpose of evaluating, investigating,
researching, and/or investing in Potential Transactions. Under no circumstances may receiving
party use disclosing party’s Proprietary Information for any other purpose without disclosing
party’s prior written consent.

6. The parties agree, for a period of seven (7) years from the date of disclosure: (a) to use the
same degree of care which the receiving party accords its own proprietary or confidential
information, but in no event less than reasonable care, to prevent the disclosure of Proprietary
Information to third parties; (b) to limit dissemination of the other party’s Proprietary
Information to only those of the receiving party’s officers, directors, agents and employees who
require access thereto to perform their functions regarding the purpose of this Agreement; (c) to
ensure that each person or entity who receives or has access to Proprietary Information has
previously entered into a written nondisclosure agreement with the receiving party of similar
terms and obligations as hereunder; and (d) to return to the disclosing party, or certify as
destroyed, all Proprietary Information of the disclosing party upon receipt of a written request
therefore from the disclosing party. Notwithstanding this Paragraph 6, a receiving party may
               Case 4:14-cv-04908-PJH Document 116-2 Filed 04/14/21 Page 5 of 6
Palo Alto Networks – Finjan Holdings, Inc.
MUTUAL NON-DISCLOSURE AGREEMENT                                                                                 2

       disclose or produce any Proprietary Information to the extent required pursuant to a valid order
       of a court or authorized government agency, provided the receiving party has given the
       disclosing party reasonable advance notice of such request such that the disclosing party has an
       opportunity to defend, limit or protect such production or disclosure.

       7. Before exporting or reexporting any Proprietary Information, a party must comply with all
       then current regulations of the U.S. Department of Commerce Office of Export Administration
       and/or other applicable agencies.

       8. All Proprietary Information shall remain the proprietary property of the disclosing party.
       Nothing contained in this Agreement or the disclosures made pursuant to this Agreement shall be
       construed as granting any license or rights under any proprietary right whether present or future.
       The parties agree that neither disclosing party’s disclosure to receiving party of any Proprietary
       Information during the Discussion Period, nor receiving party’s possession of such Proprietary
       Information pursuant to this Agreement and resulting from a disclosure during the Discussion
       Period, shall constitute, or be used by disclosing party or any third party as evidence in any legal
       action either to prove or disprove the validity, notice, or an accusation of infringement of any
       intellectual property rights for any purpose, including without limitation for the purpose of (i)
       proving direct or indirect infringement or (ii) pursuing damages based on reasonable royalties,
       lost profits, enhanced damages due to alleged willful infringement, or any other remedy or theory
       of liability (collectively “Damages”). The disclosing party shall not use such disclosure of
       Proprietary Information to, directly or indirectly, seek, instruct, allow, or assist any third party to
       seek such Damages against receiving party. For the avoidance of doubt, the parties agree that any
       disclosure of any information (including Proprietary Information) outside of the Discussion
       Period, can be used as evidence by either party in any legal action. The parties further agree that
       neither party nor its affiliates will initiate, directly or indirectly, any legal action against the other
       party or its affiliates during the Discussion Period, including without limitation for the purpose
       of (i) challenging the validity or infringement of intellectual property rights (e.g., re-examination,
       inter partes reexamination, declaratory judgment action) or (ii) asserting the infringement of
       intellectual property rights.

       9. The Parties agree that any discussion pursuant to this Agreement and/or any Proprietary
       Information shared between the parties is subject to Rule 408 of the Federal Rules of Evidence.
       Nothing in this Agreement shall be construed to limit, expand, or otherwise alter the effect of
       Rule 408 with respect to discussions not encompassed by this Agreement hereby.

       10. Each party represents and warrants that neither its execution and delivery of this Agreement
       nor its performance hereunder will result in a breach of any agreement or contract to which that
       party or any of its officers, directors, agents and employees may be a party. Neither party shall,
       after the effective date of this Agreement, enter into any agreement or take any action that
       restricts its performance under this Agreement.

       11. This Agreement shall be governed by the laws of the State of California with the exception
       of its conflict of laws rules. Any suit related to this Agreement shall be brought solely in the
       California state courts in and for the county of Santa Clara or the federal courts in the Northern
       District of California, and both parties hereby submit to the personal jurisdiction of such courts
       for any such suits and waive all defenses of lack of personal jurisdiction and forum non
       conveniens. Neither party may assign any rights under this Agreement. Each party
       acknowledges that monetary remedies may be inadequate to protect Proprietary Information and
       that the disclosing party may seek injunctive relief in the event of any threatened or actual breach
                Case 4:14-cv-04908-PJH Document 116-2 Filed 04/14/21 Page 6 of 6
Palo Alto Networks – Finjan Holdings, Inc.
MUTUAL NON-DISCLOSURE AGREEMENT                                                                       3

         this agreement. The invalidity or unenforceability of any term of this Agreement shall not
         adversely affect the validity or enforceability of the remaining terms.

         12. This Agreement contains the entire agreement of the parties with respect to this subject
         matter and may not be modified or changed in any manner except by a writing duly executed by
         the parties. All prior discussions and negotiations relating to the treatment of Proprietary
         Information are superseded by this Agreement.

         13. The term of this Agreement (the “Term”) shall coincide with the Discussion Period.
         However, each party’s obligations with respect to the other party’s Proprietary Information or
         with respect to Section 9 will survive for seven (7) years from the date of disclosure.


Palo Alto Networks, Inc.                               Finjan Holdings, Inc.

By:                                                     By:
Print Name:                                             Print Name: Phil Hartstein
Title:                                                  Title: President
Date:                                                  Date:
